Citation Nr: 1519971	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  05-12 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for the residuals of a chemical burn to the left leg.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for the residuals of a left ankle fracture.

3.  Entitlement to an initial compensable disability evaluation for the residuals of a fracture of the right fourth finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to September 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2003 and May 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the claim of entitlement to service connection currently on appeal, granted service connection for a left ankle disability (and assigned an initial 10 percent disability evaluation effective as of March 5, 2003) and granted service connection for the residuals of a right fourth finger fracture (and assigned an initial 0 percent disability evaluation effective as of March 5, 2003). 

The Veteran testified at a video conference hearing before the undersigned in November 2012.  A transcript of this hearing has been prepared and associated with the Veteran's Virtual VA claims file.  

In May 2013, these matters, along with entitlement to service connection for a psychiatric disability, were remanded for further development, to include additional VA examinations and opinions.

In a May 2013 rating decision, the RO denied the Veteran's claim of entitlement to service connection for dermatitis.  The Veteran filed a notice of disagreement (NOD) with the denial in June 2013.  A statement of the case (SOC) was issued in August 2014.  The Board notes, however, the Veteran did not file a substantive appeal.  Therefore, this issue is not before the Board at this time. 

In a November 2013 rating decision, the RO granted service connection for a psychiatric disability, rated as 30 percent disabling effective from March 5, 2003.  As such, this service connection claim is no longer before the Board.

In addition to the Veteran's 7-volume paper file, the Veteran also has two separate paperless, electronic files.  As noted, the Virtual VA file contains the Board hearing transcript, and the Veterans Benefits Management Systems (VBMS) file contain additional documents that are either duplicative of the evidence in the paper file, or not relevant to the issues currently before the Board.

Finally, in December 2013 the Veteran requested an increased rating for his psychiatric disability; and, in February 2015 the Veteran requested to reopen his dermatitis service connection claim.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran's residuals of a chemical burn to the left leg, pre-existed his entrance to service. 

2.  There is clear and unmistakable evidence that the Veteran's residuals of a chemical burn to the left leg, did not permanently increase in severity beyond the natural progression of the disease during service.

3.  For the entire appeal period, the Veteran's residuals of a left ankle fracture have been manifested by pain, and, at most, moderate limitation of motion, without marked limitation of motion, ankylosis, malunion of the os calcis or astragalus, or astragalectomy.

4.  For the entire appeal period, the Veteran's residuals of a right fourth finger fracture have been manifested by pain.
5.  For the entire appeal period, the Veteran is in receipt of the maximum schedular rating available for limitation of motion and ankylosis of the right fourth finger.  This finger has not been amputated, and the symptoms are not productive of loss of use of the hand.

6.  The rating schedule is adequate to evaluate the Veteran's residuals of a left ankle fracture and right fourth finger fracture.


CONCLUSIONS OF LAW

1.  The presumption of soundness is rebutted and residuals of a chemical burn to the left leg, pre-existed the Veteran's entry to service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b) (2014).

2.  Residuals of a chemical burn to the left leg, were not aggravated by the Veteran's service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2014).

3.  For the entire appeal period, the criteria for an initial rating in excess of 10 percent for residuals of a left ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5271 (2014).

4.  For the entire appeal period, the criteria for entitlement to an initial compensable rating for residuals of a right fourth finger fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Codes 5024, 5155, 5227, 5230 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With regard to the left ankle and right fourth finger disabilities, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for such disabilities from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition,  the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran's claims for service connection for left ankle and right fourth finger disorders were granted and initial ratings were assigned in the May 2004 and April 2005 rating decisions on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the Veteran's left leg disability, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, March 2003, July 2003, and December 2003 letters, sent prior to the initial unfavorable decision issued in May 2004, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  While all critical notice was not provided to the Veteran until after the initial decision, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations for all his claims, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of relevant VA treatment records through May 2013 have also been associated with the Veteran's Virtual VA claims file.  Private medical records and Social Security Administration (SSA) records have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claims that has not yet been obtained, and the Veteran informed VA in May 2009 that he was not seeing any private physicians at this time and that all of his medical treatment was through the VA Medical Center (VAMC) in Beckley.  

The Veteran was afforded several VA examinations, most recently in September 2012 and June 2013 to address his claims for service connection for left leg disability; as well as the severity of his service-connected left ankle and right fourth finger disabilities.  In a January 2015 brief, the Veteran's representative contended that the June 2013 examination of the residuals of left leg burns was inadequate because the examiner did not consider the Veteran's lay reports of past and current symptoms.  However, the examiner noted a review of the Veteran's statements and summarized them in his report from which an excerpt is quoted below.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and examinations with relevant testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed. Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met. 

Moreover, in November 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the November 2012 hearing, the undersigned noted the issues on appeal and information was obtained regarding the Veteran's contentions.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims, to include in-service incurrence and/or aggravation of pre-existing disorder, current disability, and a nexus between the two; as well as the current severity of his service-connected left ankle and right fourth finger disabilities.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing. Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board remanded the case in May 2013 so that additional medical evidence could be obtained, to include nexus opinions.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Finally, the Board finds that there was substantial compliance with the May 2013 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in the May 2013 remand directed the AOJ to schedule the Veteran for appropriate VA examinations to address the etiology of the service-connected disability on appeal, as well as the current severity of his right fourth finger disability.  Additionally, the AOJ was to consider the September 2012 VA examination that addressed the Veteran's service-connected left ankle disability.  As noted above, the Veteran was afforded VA examinations in June 2013.  Moreover, in a July 2013 supplemental statement of the case, the AOJ considered all the evidence of record, to include the September 2012 VA examination. Accordingly, the Board finds that there has been substantial compliance with the remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

In sum, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, the Veteran's residuals of a chemical burn to the left leg is not a chronic disease enumerated under 38 C.F.R. § 3.309(a).  As such, service connection may not be established by showing a continuity of symptomatology.

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Furthermore, the Board notes that congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  A congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he is entitled to service connection for the residuals of a concrete/chemical burn to the left lower extremity.

The Veteran's August 1973 enlistment examination does not reflect a preexisting skin condition, aside from a scar on the right arm.  The Veteran also denied a history of skin diseases in his report of medical history associated with this examination.  A September 1973 in-service treatment record does reflect a healed burn area of the left leg.  According to a December 1973 record, the Veteran suffered a third degree burn to the leg in July 1973 and he had experienced pain since that time.  In January 1974, it was noted that the Veteran sustained a burn to the left leg with quick drying concrete prior to entry into active duty some 6 months earlier.  The Veteran reported continued pain.  He was diagnosed with healed scar areas on the left lower leg.  An April 1975 record notes an old burn to both lower legs.  The scar on the medial aspect of the left lower leg was now cracking and painful.  This was again noted to be due to concrete burns incurred approximately one year earlier.  An evaluation of the Veteran's skin performed as part of his August 1975 separation examination, however, was deemed to be normal.  The Veteran also denied suffering from any diseases of the skin in his report of medical history associated with this examination.  

The Veteran was afforded a VA examination of the skin in March 2004.  The Veteran reported ongoing itchiness since sustaining a chemical burn to the lower leg.  The examiner only diagnosed chronic dermatitis of the right leg secondary to chemical exposure.  

During the November 2012 Board hearing, the Veteran was not able to remember when and how he burned his left leg, but he did testify that his military boots irritated the affected area.  

Having reviewed the evidence, the Board found in its May 2013 remand that an additional VA examination was needed before appellate review could proceed.  Indeed, it was noted that the Veteran's service treatment records reflected that he suffered a concrete burn to the left lower extremity prior to his enlistment into active duty in August 1973.  The Board noted that Veterans are considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A.  1111.  In this case, no specific skin disability of either lower extremity was noted on the Veteran's enlistment examination; and as such, the presumption of soundness applies.  However, numerous treatment records clearly reflect that the Veteran injured his left lower extremity in July 1973 - prior to his enlistment into active duty- and that the scars appeared to be old.  As such; the Board found that the presumption had been rebutted by clear and unmistakable evidence.

On June 2013 VA examination, the examiner reviewed the claims file, interviewed the Veteran, and subsequently found that the residuals of a chemical/concrete burn to the left leg, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner's reasoning was as follows:

As per service treatment records (STR), his enlistment examination was done in August 16, 1973 and it was noted that history of burn 4-5 years ago.  As per today's history, he mentioned that he developed skin irritation both legs due to wearing military boots in 1974/1974. As per STR in April 16, 1975 he had surgical consult from TMC for scar irritation, with painful skin irritation on his medial aspect of left leg area.  As per consultation, it was mentioned that history of burn due to chemicals 1 year ago.  It healed well with skin graft and was asymptomatic until 1 month ago according to [Veteran] when he developed burning pain.  Examination revealed 2 small well reepithelized areas on left mid leg, lateral one with some crusting.  No evidence of vascular insufficiency, any infection, inflammation or tissue breakdown.  There was no surgical lesion.  Referred to dermatology.  He also has no acute or chronic skin condition at his scar areas on today's examination.  As a physician, I believe the Veteran's scar irritation was natural progression of disease while he was in service.

As previously discussed, after reviewing the totality of the evidence, the Board finds that there is clear and unmistakable evidence that the Veteran's residuals of a concrete/chemical burn to the left leg, preexisted service.  Moreover, the June 2013 VA examiner clearly determined that that there was clear and unmistakable medical evidence that this disorder pre-existed service.  In making this determination, the examiner acknowledged the enlistment examination note of a history of a burn 4-5 years ago.  Significantly, there is no competent medical evidence of record to refute these findings.  Thus, the VA examination constitute clear and unmistakable evidence that the Veteran's residuals of a burn to the left leg, preexisted service.

However, with respect to rebutting the presumption of soundness, as noted above, the Board's inquiry does not end with a determination that the Veteran's left leg disorder clearly and unmistakably pre-existed service.  The Board must also determine whether such disability clearly and unmistakably was not aggravated during service.

Again, the June 2013 examiner specifically determined that the Veteran's left leg disorder, was clearly and unmistakably not aggravated during service.  Indeed it was determined that the areas were well-healed, there was no evidence of vascular insufficiency, any infection, inflammation, or tissue breakdown.  Additionally, the VA examiner is a VA medical doctor and possesses the necessary education, training, and expertise to provide the requested opinion.  Furthermore, the examiner's conclusion is fully explained and consistent with the evidence of record, and therefore the Board assigns it great probative weight. 

As the evidence of record shows that the Veteran's residuals of a chemical burn to the left leg, clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service, service connection is not warranted for residuals of a chemical burn to the left leg.

The Board notes that the Veteran asserts that his left leg disorder is related to his military service.  A layperson, such as the Veteran, is competent to testify in regard to the onset and continuity of symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection.").  However, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's residuals to a chemical burn and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  The issue of aggravation vice the normal progression of a scar is also a medical determination.  Specifically, such requires knowledge regarding the internal processes of the Integumentary system. Even though the Veteran believes that he experienced irritation during and continuing after service, the Veteran does not possess the requisite medical knowledge to proffer an opinion on whether his symptoms were aggravated or whether they are an expected progression.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  Therefore, the Board finds that there is no probative evidence of record that establishes causation or aggravated of the Veteran's residuals of a chemical burn to the left leg directly to his military service. 

In sum, based on the reasons outlined above, the Veteran's claim for service connection for residuals of a chemical burn to the left leg must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of a chemical burn to the left leg.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Increased rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The effective date of the award of service connection for left ankle and right fourth finger disabilities is March 5, 2003.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affect stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).





Left ankle

The Veteran contends that he is entitled to a higher disability rating for residuals of a left ankle fracture.  Such disability has been rated under 38 C.F.R. § 4.71a, Code 5271, as 10 percent disabling, effective March 5, 2003.

Under Diagnostic Code 5271, ankle disability with moderate limitation of motion warrants a 10 percent rating.  A 20 percent rating is assigned for ankle disability with marked limitation of motion.  Id., DC 5271.  Standard range of ankle dorsiflexion is from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6.

On September 2003 VA general examination, the examiner noted that the Veteran fractured his left ankle while in service, and subsequently underwent surgical repair.  Physical examination was essentially unremarkable.  X-ray taken during the examination revealed previous orthopedic surgery about medial and lateral malleoli.

On November 2004 VA examination, the Veteran reported that since his in-service left ankle injury, he has experienced pain and instability.  He reported that he was not working for a number of reasons, one being his left ankle.  Physical examination, to include range of motion, revealed dorsiflexion to 5 degrees, plantar flexion to 15 degrees, eversion of 10 degrees, and inversion of 10 degrees.  Pedal pulses were palpable, both posterior, tibial and dorsalis pedis.  There was no noted tenderness.  X-ray revealed arthritis changes in the left ankle.

On November 2010 VA examination, the Veteran reported left ankle pain, weakness, deformity, giving away, lack of endurance.  He denied locking, effusion, and dislocation.  He also reported left ankle swelling, heat, redness, and tenderness.  The Veteran reported a number of activities aggravate his left ankle.  He reported that standing and walking for 10-15 minutes hurts his left ankle and then he has to sit down.  Physical examination revealed, the Veteran was able to walk on his toes and heels; the ankle was tender to both anterior and posterior aspect with no evidence of deformity, crepitation, swelling or edema.  Range of motion revealed dorsiflexion to 10 degrees with discomfort and pain at end points; plantar flexion to 30 degrees with discomfort and pain at the end points.  More than 3 repetitive range of motion testings did not change the Veteran's range of motion.  X-ray revealed old healed fracture, left ankle with degenerative joint disease.  The examiner noted that the Veteran's left ankle disability impacted his employment.

On September 2012 VA examination, the Veteran reported that he experienced episodes of achy pain, and such occurs every other day for about 30 minutes.  He indicated that he experienced left ankle swelling about once a week for 1-2 days.  Physical examination, to include range of motion, revealed left ankle plantar flexion to 30 degrees with pain at 30 degrees, dorsiflexion was to 10 degrees with pain at 10 degrees.  The Veteran was able to perform 3 repetitions with no change in range of motion.  The left ankle did exhibit some functional loss in that there was less movement than normal, there was an impaired ability to execute skilled movements smoothly (i.e. incoordination), and there was pain on movement.  There was normal left ankle strength with both plantar flexion and dorsiflexion.  There was no objective instability, and no ankylosis.  There was no noted history of shin splints, stress fracture, Achilles tendonitis, and Achilles tendon rupture, malunion of calcaneus or talus, or talectomy.  The Veteran reported that in 2000 he underwent left ankle surgery that included placement of pins, and that he experienced episodes of pain and swelling.  The examiner noted a surgical scar that was not painful and/or unstable, and was not the total area greater than 6 square inches.  The Veteran reported regular use of a cane.  X-ray revealed status post previous surgery at the ankle and mild degenerative changes.  The examiner noted that the Veteran's left ankle condition did have an impact on his ability to work in that the Veteran reported that he was limited in the amount of walking, standing and sitting he could do.

During the November 2012 hearing, the Veteran reiterated that he experienced increased pain, stiffness, and cramping in his left ankle.

Subsequent VA treatment records dated to May 2013 show intermittent complaints for the left ankle, however, no specific treatment or examination relevant to the left ankle.

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 10 percent for the Veteran's residuals of a left ankle fracture is not warranted.  A higher rating for limitation of motion of the ankle pursuant to Diagnostic Code 5271 requires marked limitation of motion.  See 38 C.F.R. § 4.71a.  In this case, the evidence shows that the Veteran's range of motion for his ankle was at its most restricted, dorsiflexion to 5 (one occasion in 2004)  but more frequently 10 degrees and plantar flexion to 15 degrees, which still allows for much movement of the ankle.  Thus, the medical evidence documents that the service-connected residuals of a left ankle fracture are productive of, at most, moderate limitation of motion of the ankle under Diagnostic Code 5271.

The Board has considered additional loss of function per 38 C.F.R. §§ 4.40 and 4.45, Mitchell, supra, and DeLuca, supra.  The Veteran's additional symptoms include pain, tenderness, instability and difficulty bearing weight.  The Board acknowledges that, at his most recent September 2012 VA examination, the Veteran exhibited functional impairment, manifested by less movement, pain, and incoordination.  The Board notes, however, such did not result in functional loss that more nearly approximates marked limitation of ankle motion.  Specifically, at such time, examination revealed plantar flexion to 30 degrees, with pain at 30 degrees and dorsiflexion to 10 degrees, with pain at 10 degrees.  Moreover, the Veteran was able to perform repetitive-use testing, with no additional limitations in range of motion.  The Veteran did use a cane but also noted that he was able to walk and stand for moderate times and distances and drive an automobile.  Based on the objective evidence demonstrating that the Veteran's additional symptoms do not result in additional functional loss, the Board finds that the evidence of record does not show additional functional limitation due to these symptoms that is tantamount to the marked degree of limitation required to achieve the higher 20 percent evaluation.  38 C.F.R. § 4.71a, Code 5271.  As such, a higher evaluation based on limitation of motion is not warranted.  Id.

The Board has also considered the applicability of other, potentially applicable diagnostic criteria for rating the Veteran's left ankle disability, but finds that no higher rating is assignable any other diagnostic code.  There is no competent evidence of record documenting the presence of any ankylosis in the ankle or its equivalent so an increased or separate rating is not warranted under Codes 5270 or 5272.  Also, as there is no competent evidence demonstrating that the service-connected disability is manifested by malunion of the os calcis or astragalus, or astragalectomy.  Therefore, Codes 5273 are 5274, respectively, are inapplicable.  See 38 C.F.R. § 4.71a.  Indeed, the most recent September 2012 VA examination documented no history of the aforementioned disorders.  Furthermore, the left ankle disability also has not been shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule.  

Additionally, the Board has considered the Veteran's statements that a higher disability rating is warranted for his residuals of a left ankle fracture.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptomatology relating to his residuals of a left ankle fracture because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating such to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners who examined him during the current appeal and who have provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his residuals of a left ankle fracture.  Accordingly, entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected residuals of a left ankle fracture must be denied.  In so finding, the Board adds that there is no evidence that this disability has exceeded the current rating assigned at any time during the period on appeal.  Therefore, there is no basis for any staged rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

Right fourth finger

The Veteran's right fourth finger disability is rated as zero percent disabling under Code 5227.

On September 2003 VA general examination, the Veteran reported his in-service right hand injury.  Physical examination was unremarkable, and the diagnosis was injury to right hand while in the service with no sequela.

VA treatment records dated through May 2013 show no specific treatment for the Veteran's right fourth finger disability.

On November 2010 VA examination, the examiner noted that the Veteran was right hand dominant.  The Veteran denied any further trauma with his right fourth finger.  He does not take any medication for his disability.  The Veteran denied decreased strength or dexterity to his right hand.  He denied any flare-ups.  He also denied bilateral hand grip strength.  Physical examination revealed no tenderness in his right hand area as well as the right fourth finger.  No evidence of ankylosis.  Range of motion revealed flexion of the metacarpophalangeal joints from 0 to 90 degrees, flexion of the proximal interphalangeal joints from 0 degrees to 110 degrees and distal interphalangeal joint flexion from 0 degrees to 70 degrees, he had good bilateral hand grip strength.  He exhibited good strength for pulling, pushing, and twisting of the right hand.  There was no gap between the thumb and the finger.  There was no gap between the tips of the fingers and the proximal transverse crease of the palm.  The Veteran had no gap between the thumb pad and the fingers with the thumb attempting to oppose the other fingers.  X-ray revealed healed fracture, fourth finger, right hand with minimal degenerative changes.  The examiner noted that other than x-ray findings, the Veteran had no functional impairment to his old healed fracture of the fourth finger.

During his November 2012 hearing, the Veteran testified that his finger had become worse since the November 2010 VA examination and that it was now less mobile.
He testified that he had a loss of grip strength and occasionally dropped objects.  

On June 2013 VA examination, the Veteran denied flare-ups.  There was no noted limitation of motion.  The Veteran was able to perform repetitive testing.  There was no noted additional limitation of motion for any fingers post-testing.  There was no gap between the thumb pad and the fingers post-testing.  There was no noted gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post-testing.  There was no limitation of extension in the index finger or long finger post-testing.  There was no objective findings of any functional loss or impairment of any of the fingers or thumbs.  There was no tenderness to palpation.  There was normal hand grip on the right and left sides.  There was no ankylosis.  There were no noted scars.  The Veteran denied any use of assistive devices.  The examiner made note of the x-ray report from the November 2010 VA examination.  The examiner noted that as per the examination and previous x-ray reports, the Veteran's right fourth finger has healed without residuals.

Based on the evidence, the Board finds that the Veteran's service-connected right fourth finger disability is no more than zero percent disabling.  As noted above, such disability is rated under Code 5227.  Under Code 5227, a noncompensable evaluation is the maximum evaluation for any ankylosis, either favorable or unfavorable, of the ring or little finger.  See 38 C.F.R. § 4.71.  In this case, there is no evidence of ankylosis.  However, even if ankylosis were shown, Code 5227 may not serve as a basis for the assignment of a compensable rating.  

Additionally, the Board finds that other potentially applicable rating criteria would not result in a higher disability evaluation for the right fourth finger.  Under Code 5230, a noncompensable evaluation is the maximum evaluation available for limitation of motion of the ring finger.  See 38 C.F.R. § 4.71.  There has been no evidence of any limitation of motion.  However, even if limitation were shown, a higher disability rating could not be assigned under that diagnostic code.

Rather, a compensable rating for a ring finger disability requires amputation, or the functional equivalent thereof.  See 38 C.F.R. § 4.71a, Code 5155.  Amputation of the ring finger warrants a 10 percent rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent rating is warranted with full metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a, Code 5155.  In order for ankylosis to be rated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints with either in extension or full flexion or with rotation or angulation of a bone.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Code 5216.  

There is no indication that the metacarpophalangeal and proximal interphalangeal joints are ankylosed.  In fact, there is no evidence of any disability of the metacarpophalangeal joint.  Nor has ankylosis been demonstrated at any time of any joint.  As ankylosis of the metacarpophalangeal and proximal interphalangeal joints is not shown, a compensable rating is not warranted.

A compensable evaluation under Code 5003 is also not warranted.  Under Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, Code 5230).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assignable for each such major joint or group of minor joints affected by limitation of motion under Code 5003.  Under 38 C.F.R. § 4.45(f), a group of minor joints of the upper extremities requires multiple involvement of the interphalangeal, metacarpal, and carpal joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The Board notes that while there is X-ray evidence of minimal degenerative changes, such is shown only in the interphalangeal joint.  Thus, a group of minor joints has not been affected and a 10 percent rating may not be assigned under Code 5003.

Further, there is no evidence that the Veteran's service-connected right fourth finger disability results in limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, Code 5227 at Note.  Contrary to the Veteran's hearing testimony that he had loss of strength and difficulty holding objects, the objective findings on the most recent June 2013 VA examination are negative for any limitation of motion or overall loss of strength.  Moreover, it was documented that the Veteran's right fourth finger disability did not result in limitation of motion of other digits or interference with overall function of the hand.  Therefore, consideration of additional Codes governing impairment of other fingers or the hand is not warranted.  

Moreover, the Veteran is not entitled to a compensable rating based on functional loss.  In Johnston, supra, the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  In this case, the Veteran is receiving a noncompensable rating for his right fourth finger disability under Code 5227, which is the maximum rating allowable.  Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration for his right fourth finger disability.  The Board has also considered that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  The Board notes, however, under VA's Rating Schedule, no minimal compensable rating is listed for limitation of motion or ankylosis of the ring finger.  See 38 C.F.R. § 4.71a, Codes 5227 and 5230.  As such, application of 38 C.F.R. § 4.59 is of no benefit to the Veteran in the present case.

In reaching the aforementioned conclusions, the Board has again considered the Veteran's contentions with respect to the nature of his service-connected right fourth finger disability and notes that his lay testimony is competent to describe certain symptoms associated with such disability, to include pain and limited motion.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disability.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected right fourth finger disability.   

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected right fourth finger disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  See Fenderson, supra.

Other Considerations  

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.   An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In this case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected ankle and right fourth finger disabilities.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his musculoskeletal disorders of the ankle and right fourth finger, which includes pain and loss of motion as well as the functional impairment resulting from such symptoms, either singularly or in combination.  

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's ankle and finger disabilities.  Specifically, such require application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  Consequently, the Board finds that there are no additional symptoms of the Veteran's service-connected disabilities to warrant an extra-schedular rating.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected ankle and right fourth finger disabilities is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, a January 2011 rating decision denied the Veteran's TDIU claim.  He has not disagreed with such decision.  The Board notes, however, though the Veteran has reported impairment with his work due to residuals of a left ankle fracture, and right fourth finger disability, he has not alleged, and the evidence does not show, that such renders him unemployable.  Moreover, such impairment at work is contemplated by his assigned ratings.  Therefore, no further consideration with regards to TDIU is necessary.

In sum, Board finds that the preponderance of the evidence is against increased ratings for the Veteran's left ankle and right fourth finger disabilities.  As such, the benefit of the doubt doctrine is not applicable and the Veteran's claims for initial increased ratings must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for the residuals of a chemical burn to the left leg is denied.

An initial disability evaluation in excess of 10 percent for the residuals of a left ankle fracture is denied.

An initial compensable disability evaluation for the residuals of a fracture of the right fourth finger is denied.



____________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


